Citation Nr: 1509354	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an initial compensable disability evaluation for service connected primary insomnia and nightmare disorder and to a disability evaluation in excess of 10 percent from April 26, 2010 to August 23, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

The Veteran requested a Central Office hearing before a Veterans' Law Judge, but failed to report to his scheduled hearing.  

As an initial matter, the Board notes that it has re-characterized the Veteran's claim for an earlier effective date for the grant of a 10 percent disability evaluation for primary insomnia as a claim for an initial compensable disability evaluation for this disability, as it appears that the Veteran's intent is to obtain a higher disability evaluation for his insomnia and nightmares for the entire period on appeal and that he is not challenging the effective date of the grant of service connection for his primary insomnia and nightmare disorder.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea had onset in service or was caused or permanently aggravated by his active military service.

2.  The Veteran's primary insomnia and nightmare disorder was characterized during the period on appeal by mild or transient symptoms, but did not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as, for example, depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.  The criteria for entitlement to an initial 10 percent disability evaluation for the Veteran's service connected primary insomnia and nightmare disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9410 (2014).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service connected primary insomnia and nightmare disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9410 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2014).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran is seeking entitlement to service connection for obstructive sleep apnea.   The Veteran has testified that he had symptoms of sleep apnea during his active military service, including excessive daytime sleepiness and nighttime choking and gasping spells.  A colleague of the Veteran, J.W., submitted a statement in December 2010 noting that he observed the Veteran taking frequent naps and snoring loudly during his active military service and since his separation.

In January 2012, Dr. J.N. submitted a statement concluding that the Veteran has severe obstructive sleep apnea that is at least as likely as not caused by his service connected degenerative disc disease of the cervical and lumbar spines and his PTSD and depression.  In May 2012, Dr. Y.W.S. opined that the Veteran's service connected orthopedic disabilities led to weight gain which in turn caused the development of sleep apnea.  However, in a January 2012 VAX examination report and November 2013 addendum, VA examiners concluded that the Veteran's obstructive sleep apnea is less likely than not related to his active military service, to include his service connected disabilities.

In light of the conflicting medical opinions concerning the etiology of the Veteran's sleep apnea, the Board finds that the evidence is at least in equipoise and that the Veteran should be afforded the benefit of the doubt.  Accordingly, entitlement to service connection for obstructive sleep apnea is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran was granted entitlement to service connection for primary insomnia and nightmare disorder in a December 2009 RO decision, effective May 11, 2009, the date the Veteran filed his claim for an acquired psychiatric disability.  An initial 0 percent disability evaluation was assigned, which was increased to 10 percent effective April 26, 2010 by a July 2010 rating decision.  In February 2012, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), effective August 23, 2011.  After August 23, 2011, the Veteran's PTSD, primary insomnia, and nightmare disorder were assigned a combined 50 percent disability evaluation.  The Veteran did not appeal either the effective date of the grant of service connection for PTSD or the initial rating assigned for his combined psychiatric disabilities, so the Board does not have jurisdiction over these issues.  At issue is the disability evaluation assigned to the Veteran's primary insomnia and nightmare disorder from May 11, 2009, the date entitlement to service connection was granted, through August 23, 2011, the date entitlement to service connection for PTSD was granted. 

The Veteran's insomnia and nightmare disorder are rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2014).  

A 10 percent evaluation is assigned for occupational and social impairment with mild and transient symptom which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms are controlled by continuous medication.  Id.

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014). 

In October 2009, the Veteran was afforded a VA psychiatric examination at Sahmyook Medical Center.  At that time he complained of frequent insomnia and bad dreams related to a 1997 traffic accident and dog attack.  He reported that it takes two to three bottles of soju to fall asleep.  He complained that his siblings do not listen to him, but did describe a positive relationship with his spouse.  He reported that he performs relatively well at work and denied any specific occupational problems.  His attitude was characterized as somewhat sullen and discontented, but no specific mood disorder was found.  The Veteran's memory, attention, and thought processes were intact.  He was well oriented.  Judgment and insight were normal.  The Veteran was diagnosed with primary insomnia and nightmare disorder and assigned a GAF score of 80.  

In February 2010, the Veteran began receiving psychiatric outpatient treatment at Severance Hospital for complaints of insomnia, nightmares, sweating, anxiety, poor concentration, depressive symptoms, and irritability.  He was diagnosed with PTSD.  In April 2010 he was also seen at the 121st General Hospital for insomnia related to stress and was prescribed zolpidem.  

Based on the above evidence, the Board finds that an initial 10 percent disability evaluation is warranted for the Veteran's primary insomnia and nightmare disorder.  Although the Veteran denied any occupational impairment related to his insomnia and nightmares and any social impairment appears minimal, the Veteran did report a number of symptoms including frequent nightmares and needing two or three bottles of alcohol to fall asleep.  While the effects of these symptoms on the Veteran's daily activities appear to be no more than mild or transient, the Board finds that they are sufficiently serious that they should be recognized with a compensable evaluation.  

However, the Board finds that there is insufficient evidence to warrant a disability evaluation in excess of 10 percent for any period on appeal.  The October 2009 psychiatric evaluation reflects that the Veteran had an overall high level of functioning during that period, as evidenced by the assignment of a GAF score of 80.  The available treatment records for the period on appeal do not provide evidence of occupational or social impairment which would warrant a disability evaluation in excess of 10 percent prior to August 23, 2011 for the Veteran's primary insomnia and nightmare disorder.  Accordingly, while an initial 10 percent disability evaluation is assigned from May 11, 2009, a disability evaluation in excess of 10 percent is denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, which contain a description and history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to an initial 10 percent disability evaluation for service connected primary insomnia and nightmare disorder is granted.

Entitlement to a disability evaluation in excess of 10 percent for service connected primary insomnia and nightmare disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


